OPINION OF THE COURT
Per Curiam.
The respondent avers that he is submitting his resignation freely and voluntarily, with a full awareness of the implications of its submission, and that he is not being subjected to coercion or duress. He is aware that the Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter the Grievance Committee) has conducted a sua sponte investigation into allegations that he is guilty of professional misconduct based upon two dishonored check reports from the Lawyers’ Fund for Client Protection, pursuant to 22 NYCRR 1300.1.
The respondent acknowledges that although no clients filed complaints against him, the Grievance Committee’s investigation led to the discovery of a discrepancy in his attorney escrow account. He admits, that the Grievance Committee has served him with a notice of petition and a petition containing 11 charges of professional misconduct. He acknowledges his inability to successfully defend himself on the merits against those charges.
The respondent submits his resignation subject to any application by the Grievance Committee to direct him to make restitution and to reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the Court’s continuing jurisdiction to make such an order and his awareness that any order issued pursuant to this statute could be entered as a civil judgment against him. The respondent specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the respondent’s resignation.
Inasmuch as the proffered resignation conforms with the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law. The *113disciplinary proceeding previously authorized against the respondent by decision and order on application of this Court dated October 29, 2007 is discontinued in light of this resignation.
Prudenti, P.J., Mastro, Rivera, Spolzino and Balkin, JJ., concur.
Ordered that the resignation of Satish K. Goli is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Satish K. Goli is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Satish K. Goli shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Satish K. Goli is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Satish K. Goli has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f); and it is further,
Ordered that the disciplinary proceeding authorized by decision and order on application of this Court dated October 29, 2007 is discontinued.